SHAW, Judge,
concurring in part and dissenting in part.
I concur to affirm Jones’s conviction. I agree that, under the circumstances in this case, the trial court should be allowed to resentence Jones in accordance with this Court’s opinion in Soles v. State, 820 So.2d 163 (Ala.Crim.App.2001).
However, I would not reach that issue because I disagree with the majority’s conclusion that application of the sentence enhancements in §§ 13A-12-250 and 13A-12-270, Ala.Code 1975, was harmless. I would reverse Jones’s sentence and remand the case for resentencing in accordance with my special writing in Poole v. State, 846 So.2d 370, 389 (Ala.Crim.App.2001) (Shaw, J., concurring in the result).